Citation Nr: 9914686	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating.  The veteran expressed disagreement with 
the assignment of this initial disability evaluation.

The Board notes that subsequent to the February 1998 rating 
decision, the veteran's claims file was transferred to the RO 
in Fargo, North Dakota, pursuant to the veteran's request. 



FINDING OF FACT

The authorized VA audiological examinations showed the 
veteran manifests no more than level III bilaterally.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
audiological evaluations, a private audiological examination, 
and the veteran's written statements and October 1998 RO 
hearing testimony.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Pursuant to a February 1998 RO rating decision, the veteran 
was granted service connection for bilateral hearing loss on 
the basis of service medical records and the opinion in a 
January 1998 VA audiological examination showing that the 
veteran incurred bilateral hearing loss during service.  The 
RO assigned a noncompensable disability rating based on that 
examination.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi,    3 Vet. App. 345, 349 (1992).  VA audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.87) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the vertical row appropriate 
for the numeric designation for the ear having the better 
hearing and the horizontal column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
Diagnostic Code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998).  The Board also notes that 
under 38 C.F.R. § 4.85(c), designations based solely on 
puretone averages is for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate. 

On VA audiological evaluation in January 1998, puretone 
thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
0
35
50
50
34
LEFT
0
35
55
55
36

Speech recognition scores pursuant to the Maryland CNC were 
80 percent in the right ear and 80 percent in the left ear.  
The impression was bilateral sensory hearing loss. 

On private audiological evaluation in June 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
35
60
65
44
LEFT
15
50
60
60
46

Speech recognition scores, by an undetermined method, were 86 
percent in the right ear and 72 percent in the left ear. 

On VA audiological evaluation in November 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
55
65
60
48
LEFT
10
55
70
65
50

Speech recognition scores pursuant to the Maryland CNC were 
94 percent in the right ear and 96 percent in the left ear. 

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's various audiological evaluation results 
yields the following: 1) the January 1998 VA audiological 
evaluation rendered a numerical designation of level III for 
the right and left ears, each showing between 0 and 41 
average puretone decibel hearing loss, with between 80 
percent speech discrimination bilaterally; 2) the June 1998 
private audiological evaluation rendered numerical 
designations of level II for the right ear (showing between 
42 and 49 average puretone decibel hearing loss and 86 
percent speech discrimination) and level IV for the left ear 
(showing between 42 and 49 average puretone decibel hearing 
loss and 72 percent speech discrimination); and 3) the 
November 1998 VA audiological evaluation rendered numerical 
designations of level I for the right ear (showing between 0 
and 41 average puretone decibel hearing loss and 94 percent 
speech discrimination), as well as for the left ear (showing 
between 42 and 49 average puretone decibel hearing loss and 
96 percent speech discrimination).  

Entering the category designations for each ear into Table 
VII produces a noncompensable disability evaluation under 
Diagnostic Code 6100 regardless of which examination is 
considered.  Accordingly, it is apparent that the veteran's 
bilateral hearing loss was properly assigned a noncompensable 
disability rating under Diagnostic Code 6100 and that a 
higher disability rating is not warranted.

The Board has carefully reviewed and considered the veteran 
statements and hearing testimony, and does not doubt the 
veteran's contention that he suffers from bilateral hearing 
loss.  Indeed, the medical evidence shows that the veteran is 
currently diagnosed with bilateral hearing loss.  However, 
the bilateral hearing loss experienced by the veteran simply 
does not meet the standards for a compensable disability 
rating.  

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998). In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his bilateral hearing loss has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalizations.  Therefore, in the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

